Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00717-CV

           In the Interest of J.B.M., L.P.B., B.C.B., G.L.B. II, and G.G.B., Children

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-PA-01298
                          Honorable Dick Alcala, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. No costs are assessed against appellant because she qualifies as indigent. See TEX.
R. APP. P. 20.1.

       SIGNED March 13, 2019.


                                                _____________________________
                                                Irene Rios, Justice